Citation Nr: 1637598	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  14-20 695A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease.  



REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1994 to January 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Togus, Maine, on behalf of the RO in Wilmington, Delaware.  

During the pendency of this appeal, the Veteran requested a hearing before a Veterans Law Judge, and such a hearing was scheduled for July 2016.  He failed to report at the scheduled time, however, and subsequently withdrew his appeal.  Thus, his hearing request will be considered withdrawn.  38 C.F.R. §§ 20.702, 20.704.  


FINDINGS OF FACT

In July 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


